Exhibit 10.2

[TELIK LETTERHEAD]

September 3, 2014

Dear Sir or Madam:

You are receiving this correspondence in connection with your ownership of a
Warrant to Purchase Common Stock, originally issued as of February 12, 2014 by
MabVax Therapeutics, Inc., which was exchanged for a Warrant to Purchase Common
Stock, effective as of July 8, 2014 (the “Warrant”), and, as a result of such
exchange, is exercisable for shares of Telik, Inc.’s (the “Company”) common
stock. Pursuant to the terms and conditions of the Warrant, no exercise may be
made until the one (1) year anniversary of the date of the exchange, July 8,
2015. Capitalized terms used herein and not otherwise defined shall have the
meaning set forth in the Warrant.

This letter is to provide you with notice that the Company hereby waives, on a
limited basis and subject to the conditions as set forth below, the requirement
set forth in the preamble of the Warrant that the Warrant may not be exercised
until July 8, 2015, and, as a result, may be exercised, either through payment
of the exercise price of $0.452497 per share (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction occurring after the date hereof) or on a net “cashless” basis, at
any time during the Waiver Period; provided, however that for purposes of such
net “cashless” exercise, the number of shares of Common Stock issuable upon such
exercise shall be determined in accordance with the formula set forth in Exhibit
A to this letter (the “Adjusted Formula”) rather than the formula set forth in
Section 1(d) of the Warrant. The “Waiver Period” means the period starting on
and including the date of this letter and ending on and including September 12,
2014.

For your convenience, a copy of the Warrant exercise form is enclosed with this
letter. The executed Warrant exercise form and the payment of the Exercise Price
(to the extent the Warrant is not exercised on a net “cashless” basis) must be
received prior to the end of the Waiver Period to be effective.

Except as otherwise waived or amended by this letter, the terms of the Warrant
shall remain unchanged.

 

Very truly yours,   TELIK, INC.   By:  

 

 

J. David Hansen, President and

Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Adjusted Formula

 

  Net Number = (A x B) - (A x C)                                       D

     For purposes of the foregoing formula:

 

A=   the total number of shares with respect to which this Warrant is then being
exercised. B=   the greater of (x) the arithmetic average of the Closing Sale
Prices of the Common Stock for the five (5) consecutive Trading Days ending on
the date immediately preceding the date of the Exercise Notice and (y) $1.20 (as
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction occurring after September 2, 2014). C=  
the Exercise Price then in effect for the applicable Warrant Shares at the time
of such exercise. D=   the greater of (x) Closing Sale Price of the Common Stock
on the date of the Exercise Notice and (y) $1.20 (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction occurring after September 2, 2014).